DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 01/26/2021 which claims 1-20 have been presented for examination.
Acknowledgement is made that this application is a continuation of U.S. Patent Application No. 15/244,857, filed 08/23/2016. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/11/2021 and 01/26/2021 have been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) capturing data associated with a financial institution account, user authentication data, and data associated with an amount of funds; communicating the data associated with the amount of funds to a cashless wagering system; and transferring the amount of funds to a gaming table.  The claims, as drafted, is a process that, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components.   
This judicial exception is not integrated into a practical application because the claims recite the additional elements of display device, input device, card reader, memory, and processor to perform the recited limitations. These elements are recited at a high level of generality (i.e., as generic computer components performing generic computer functions of capturing and transferring data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea.  The claims is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the data capturing and transferring steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
 
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warner et al. (US 2015/0187177) (hereinafter referred to as Warner), cited by the applicants.
Regarding claims 1 and 13, Warner discloses a device and a method of operating device comprising:
a processor (para. [0046]); and
a memory device that stores a plurality of instructions that (para. [0046]), when executed by the processor, cause the processor to:
capture: 
data associated with a financial institution account (paras. [0063]-[0064], [0069]-[0070]), 
user authentication data associated with the financial institution account (paras. [0063]-[0064], [0069]-[0070]), and 
data associated with an amount of funds (paras. [0063]-[0064], [0069]-[0070]), and 
responsive to a receipt of data associated with a financial institution confirmation of an availability of the amount of funds in the financial institution account, communicate, via an interface, the data associated with the amount of funds to a cashless wagering system, wherein the amount of funds are available to be transferred to a component of a gaming table following a modification of a balance of a cashless wagering account based on the amount of funds (paras. [0064]-[0065], [0069]-[0073]).

Regarding claims 2 and 14, Warner further discloses a housing and a card reader supported by the housing, wherein the data associated with the financial institution account is captured in association with a financial institution card (paras. [0063]-[0064], [0069]-[0070]).

Regarding claims 3 and 15, Warner further discloses wherein the financial institution card comprises at least one of a magnetic stripe and an integrated circuit (paras. [0040], [0063]).

Regarding claims 4 and 16, Warner further discloses wherein the financial institution card comprises a debit card (para. [0040], [0078]).

Regarding claims 5 and 17, Warner further discloses wherein the financial institution account comprises a credit card account (para. [0040], [0078]).

Regarding claims 6 and 18, Warner further discloses wherein the user authentication data associated with the financial institution account is captured in association with a financial institution personal identification number (paras. [0063]-[0064], [0069]-[0070]).

Regarding claims 7 and 19, Warner further discloses wherein the data associated with the financial institution confirmation of the availability of the amount of funds in the financial institution account is received via a financial institution network (paras. [0064]-[0065]).

Regarding claims 8 and 20, Warner further discloses wherein when executed by the processor, the instructions cause the processor to wirelessly receive data associated with the cashless wagering account from a mobile device (paras. [0046], [0080], [0082]).

Regarding claim 9, Warner discloses a device comprising:
a card reader (fig. 3; and (paras. [0063]-[0064], [0080]);
an input device (fig. 3; and (paras. [0063]-[0064], [0080]);
a processor (para. [0046]); and
a memory device that stores a plurality of instructions (para. [0046]) that, when executed by the processor, cause the processor to:
capture, via the card reader, data associated with a financial institution account from a financial institution card (paras. [0063]-[0064], [0069]),
receive, via the input device, a first input of a personal identification number associated with the financial institution account (paras. [0063]-[0064], [0069]),
receive, via the input device, a second input of an amount of funds to be transferred from the financial institution account (paras. [0063]-[0064], [0069]), and
responsive to a communication of data associated with at least the personal identification number associated with the financial institution account and the amount of funds to be transferred from the financial institution account to a processor associated with a financial institution that maintains the financial institution account and responsive to a confirmation from the processor associated with the financial institution of an availability of the amount of funds in the financial institution account, communicate, via an interface, the amount of funds to a cashless wagering system, wherein the amount of funds are available to be transferred from a cashless wagering account maintained by the cashless wagering system to a component of a gaming table (paras. [0064]-[0065], [0069]-[0073]).

Regarding claim 10, Warner further discloses the device of Claim 9, wherein the financial institution card comprises at least one of a magnetic stripe and an integrated circuit (paras. [0040], [0063]).

Regarding claim 11, Warner discloses the device of Claim 9, wherein the financial institution card comprises a debit card (para. [0040], [0078]).

Regarding claim 12, Warner discloses the device of Claim 9, wherein the financial institution account comprises a credit card account (para. [0040], [0078]).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Warner et al. (US 2022/0254227)
	Warner et al. (US 11,410,499)
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887 

/THIEN M LE/Primary Examiner, Art Unit 2887